Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.

Response to Amendment
Applicant’s amendments, filed 10/8/2020 has been entered and carefully considered.  Claims 1, 12, 15, 26, 27, 29, 30 and 44 are amended, claims 10, 16, 23, 25, 28 and 31-33 are canceled, claims 45-47 are new, and claims 1-9, 11-15, 17-22, 24, 26, 27, 29, 30 and 34-47 are currently pending.
Applicant's amendment regarding claims 1, 12, 15, 26, 27, 29, 30 and 44 have been fully considered, therefore claim objections have been withdrawn.

Response to Argument
Applicant’s arguments with respect to claims 1-9, 11-15, 17-22, 24, 26, 27, 29, 30 and 34-47 have been fully considered but are moot based upon the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-9, 11-15, 17-22, 24, 26, 27, 29, 30 and 34-47are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dijk et al. (US 2008/0151692 A1), hereinafter Dijk, in view of Kamppi et al. (WO 2011/065931 A1), hereinafter Kamppi, further in view of Murdoch (US 5,701,121 A).

Regarding claims 1, 26, 29 and 44, Dijk teaches an infrastructure system for a mobile device, the mobile device having an energy source which is a battery or an accumulator (Paragraph 0037; the power source for the tag 250 should generally be a battery), the infrastructure system (Figure 1) comprising:
an information signal generator configured to generate a signal modulated with information (Paragraphs 0032, 0035 and 0040; base station [interpreted as information signal ;
a data interface configured to receive a message, which depends on the information, from the mobile device via a high-frequency wave interface (Paragraphs 0040, 0042 and 0065; tags responds the acoustic request signal with a response signal, with information can be encoded or modulated into the response signal via acoustic signal. Paragraph 0031; acoustic signals include the ultrasound range of about >20 kHz, which is high-frequency wave interface); and
a processor connected to the data interface and configured to check the message for a match with the information, to localize the mobile device if the message matches with the information (Paragraphs 0032, 0040 and 0065; the tag respond by encoding or modulating their identity in a suitable way into the response signal, such that the base station can separate the coded signals received from various tags at the same time.  After decoding the signal into separate signals for each of the tags, the position estimation can be performed for each tag using its signal).
Dijk may not specifically teach generate a magnetic field modulated with information, the magnetic field to be detected through a Hall sensor or an x-magneto resistive (XMR) sensor; receive a message via a high-frequency electromagnetic wave interface, wherein the high-frequency electromagnetic wave interface comprises a radio link and/or an optical link; and wherein the information signal generator is configured such that a modulation frequency at which the magnetic field is modulated with the information corresponds to a bitrate of the information and is lower than 1 kHz.  In an analogous art, In an analogous art, Kamppi teaches generate a magnetic field modulated with information (Page 7 Paragraph 05; the base station generated magnetic signal; modulated with information such as coordinate values or magnetic signal source identifier [the coordinates or the identifier is interpreted as "information"]), the magnetic field to be detected through a Hall sensor or an x-magneto resistive (XMR) sensor (Page 13 Paragraph 02; magnetic signal may be detected at the device by analyzing measurement data, which is obtained by measuring a magnetic characteristic.  Said measuring may be performed with a magnetometer, such as a Hall effect magnetomer); receive a message via a high-frequency electromagnetic wave interface, wherein the high-frequency electromagnetic wave interface comprises a radio link and/or an optical link (Page 4 Paragraph 03; a magnetic signal is detected at a device for which is a positioning device that is configured to determine its position, the position may be provided to another apparatus for further processing, said device may be a mobile phone.  Page 43 Paragraph 01; cellular communication or a combination of WiFi and cellular beacons could be used for determination of location of the device such as the mobile phone.  The mobile phone communicates with the mobile device via cellular network, which is done via radio link); and wherein the information signal generator is configured such that a modulation frequency at which the magnetic field is modulated with the information corresponds to a bitrate of the information and is lower than 1 kHz (Page 7 Paragraph 05; the base station generated magnetic signal; modulated with information such as coordinate values or magnetic signal source identifier [the coordinates or the identifier is interpreted as "information"].  Page 44 Paragraph 04 – Page 45 Paragraph 01; the set of Helmholtz coils generates magnetic field comprises two coils which are fed with current I, wherein current I is a sine wave with a frequency of 40 Hz, to name but an example), wherein the information signal generator is configured to perform the modulation at the modulation frequency so that the information is detectable by polling a magnetic field sensor at the bitrate (Page 54 Paragraph 03; The magnetic signal can for instance be detected from the measurement curve 102, which represents the measurement data provided by the magnetometer 440 to processor 441 of apparatus 4 in Fig. 2b and by magnetometer 54 to multi-purpose processor 50 of apparatus 5 in Fig. 2b) , by correlation with a replica of the magnetic signal transmitted by the magnetic gate 82, in this case a 40 Hz sinusoidal signal).  Therefore, it 
The combination of Dijk and Kamppi may not specifically teach wherein the information signal generator is configured to perform the modulation in a unipolar or bipolar manner.  In an analogous art, Murdoch teaches wherein the information signal generator is configured to perform the modulation in a unipolar or bipolar manner (Col 6 Lines 60 – Col 7 Lines 14; data may be transmitted from the actuator to a base station by modulation.  The modulated signal, preferably RF, may be transmitted by a loop antenna on the actuator to a loop antenna wound on top of the magnetic power coil at the base station. Preferentially the RF signal can be injected into the receiving means using a current source i.e. (collector of a bipolar, or drain of a field effect, transistor)).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Dijk, Kamppi and Murdoch because none of the existing inductive transponders are reprogrammable while "on the fly" that is while being interrogated nor do they utilise multi-level signalling to extend their effective data rate where high Q tuned circuits for efficient power collection are necessary (Murdoch, Col 3 Lines 19-24).

Regarding claim 2, the combination of Dijk/Kamppi/Murdoch teaches all of the limitations of claim 1, as described above.  In addition, Kamppi teaches wherein the information signal generator comprises an antenna configured as a coil with or without a core, Helmholtz coil, or ring antenna (Page 5 Paragraph 01; the magnetic signal source has been installed in an environment, and can be a coil arrangement, such as a pair of Helmholtz coils, driven by a current).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Dijk and Kamppi because it would improve the 

Regarding claim 3, the combination of Dijk/Kamppi/Murdoch teaches all of the limitations of claim 2, as described above.  In addition, Kamppi teaches wherein the information signal generator is configured to generate a current, modulated with the information (Page 7 Paragraph 05; generated and detected magnetic signal; modulated with information such as coordinate values or magnetic signal source identifier), through the antenna (Page 5 Paragraph 01; the magnetic signal source has been installed in an environment, and can be a coil arrangement, such as a pair of Helmholtz coils, driven by a current).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Dijk and Kamppi because it would improve the heavily attenuated satellite signals in positioning of a device in certain indoor scenarios (Kamppi, Background).

Regarding claim 4, the combination of Dijk/Kamppi/Murdoch teaches all of the limitations of claim 2, as described above.  Further, Dijk teaches wherein the antenna is accommodated in furniture, a wall, a ceiling, a floor, a door, a door frame, a lamp, a window, a carpet, a vehicle, clothing, a cash register, a machine or a window frame (Figure 1 and Paragraph 0016; a base station 120 [interpreted as the signal generator] mounted at a fixed position in the room, preferably at a high location so that there is an uninterrupted line of sight, such as in the ceiling).

Regarding claim 5, the combination of Dijk/Kamppi/Murdoch teaches all of the limitations of claim 1, as described above.  Further, Kamppi teaches wherein the information signal generator is configured such that the modulation frequency at which the magnetic field is modulated with the information (Page 7 Paragraph 05; generated and detected magnetic signal; modulated with information such as coordinate values or magnetic signal source identifier) is lower than 50 Hz (Page 44 Paragraph 04 – Page 45 Paragraph 01; the set of Helmholtz coils generates magnetic field comprises two coils which are fed with current I, wherein current I is a sine wave with a frequency of 40 Hz, to name but an example).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Dijk and Kamppi because it would improve the heavily attenuated satellite signals in positioning of a device in certain indoor scenarios (Kamppi, Background).

Regarding claim 6, the combination of Dijk/Kamppi/Murdoch teaches all of the limitations of claim 1, as described above.  Further, Dijk teaches wherein the processor is communicatively coupled to the information signal generator, and is implemented to configure the information signal generator to adjust the information with which the information signal generator modulates the signal (Figure 1 and Paragraphs 0035 and 0040; when plurality of tags are present, the request signal [from base station which is the information signal generator] may also be encoded with an identifier of the tag to be queried signal, using any existing modulation techniques).
In addition, Kamppi teaches information signal generator modulates the magnetic field (Page 7 Paragraph 05; generated and detected magnetic signal; modulated with information such as coordinate values or magnetic signal source identifier).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Dijk and Kamppi because it would improve the heavily attenuated satellite signals in positioning of a device in certain indoor scenarios (Kamppi, Background).

Regarding claim 7, the combination of Dijk/Kamppi/Murdoch teaches all of the limitations of claim 1, as described above.  In addition, Kamppi teaches wherein the infrastructure system comprises a plurality of information signal generators (Page 20 Paragraph 03; it may also be the case that at least two magnetic signal sources may be installed in said environment), the information of which comprises mutually different location and/or ID information (Page 20 Paragraph 03 – Page 21 Paragraph 01; positioning process may be capable of differentiating between said different magnetic signals generated by the at least two magnetic signal sources when associating said detected magnetic signal with said position of said magnetic signal sources), and wherein the processor is configured to index, by means of the message, an entry in a database from a plurality of entries of the database, each of the plurality of entries being associated with one of the plurality of information signal generators (Page 21 Paragraph 01; the magnetic signals may be unambiguously associated with their magnetic signal sources and their respective positions. Said positioning process may then for instance use information (such as a table) on an association of the different magnetic signals and the positions of their respective magnetic signal sources).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Dijk and Kamppi because it would improve the heavily attenuated satellite signals in positioning of a device in certain indoor scenarios (Kamppi, Background).

Regarding claim 8, the combination of Dijk/Kamppi/Murdoch teaches all of the limitations of claim 7, as described above.  Further, Dijk teaches wherein the processor is configured to perform localization of the mobile device (Paragraphs 0032 and 0044; the base station receives the response signal and reflections, and calculate the location of the tag based on the signal and reflections received).
In addition, Kamppi teaches wherein the processor is configured to perform localization of the mobile device by means of the index (Page 21 Paragraph 01; positioning process may then for instance use information (such as a table) on an association of the different magnetic signals and the positions of their respective magnetic signal sources).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the 

Regarding claim 9, the combination of Dijk/Kamppi/Murdoch teaches all of the limitations of claim 7, as described above.  Further, Dijk teaches wherein the processor is configured to extract an ID of the mobile device from the message (Paragraphs 0042 and 0065; base station receives signal encoded with tag identifiers and decode the signal so the position estimation can be performed for the tag) and to instruct the information signal generator to modulate the magnetic field with a message intended for the mobile device (Paragraphs 0032, 0035 and 0040; base station [interpreted as information signal generator] sends out an acoustic request signal to the tags, the request signal may be encoded with an identifier of the tag [interpreted as information] to be queried signal using any existing modulation techniques).

Regarding claim 11, the combination of Dijk/Kamppi/Murdoch teaches all of the limitations of claim 1, as described above.  In addition, Kamppi teaches wherein the information signal generator is arranged such that the generated magnetic field extends in a direction transverse to the earth's magnetic field at the location of the information signal generator (Page 53 Paragraph 02; The curves 100-102 represent three vector components (x,y,z) of a 3-axis (triaxial) magnetometer. All of them exhibit a periodic pattern that is a result of changes in the magnetometer's alignment relative to the Earth's magnetic field. A s a result of the walking movement, the angle between the Earth's magnetic field and the three axes of the magnetometer changes and thus, each of the magnetometer axes detects a varying magnetic field).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Dijk and Kamppi because it would improve the heavily attenuated satellite signals in positioning of a device in certain indoor scenarios (Kamppi, Background).

Regarding claim 12, claim 12 recites similar features as claim 1, therefore is rejected for at least the same reason as discussed above regarding claim 1.  In addition, Kamppi teaches a plurality of information signal generators (Page 20 Paragraph 03; it may also be the case that at least two magnetic signal sources may be installed in said environment) which are configured to generate a magnetic field and is modulated in each case with information that is different for the information signal generators (Page 20 Paragraph 03 – Page 21 Paragraph 01; positioning process may be capable of differentiating between said different magnetic signals generated by the at least two magnetic signal sources when associating said detected magnetic signal with said position of said magnetic signal sources).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Dijk and Kamppi because it would improve the heavily attenuated satellite signals in positioning of a device in certain indoor scenarios (Kamppi, Background)

Regarding claim 13, the combination of Dijk/Kamppi/Murdoch teaches all of the limitations of claim 12, as described above.  In addition, Kamppi teaches wherein the information signal generator is configured such that a modulation frequency at which the magnetic field is modulated with the information (Page 7 Paragraph 05; generated and detected magnetic signal; modulated with information such as coordinate values or magnetic signal source identifier) is lower than 50 Hz (Page 44 Paragraph 04 – Page 45 Paragraph 01; the set of Helmholtz coils generates magnetic field comprises two coils which are fed with current I, wherein current I is a sine wave with a frequency of 40 Hz, to name but an example).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Dijk and Kamppi because it would improve the heavily attenuated satellite signals in positioning of a device in certain indoor scenarios (Kamppi, Background).

Regarding claim 14, the combination of Dijk/Kamppi/Murdoch teaches all of the limitations of claim 12, as described above.  Further, Dijk teaches wherein each information signal generator is accommodated in a wall, a ceiling, a floor, a door, a door frame, a window, a carpet, a vehicle, clothing, a cash register, a machine or a window frame (Figure 1 and Paragraph 0016; a base station 120 [interpreted as the signal generator] mounted at a fixed position in the room, preferably at a high location so that there is an uninterrupted line of sight, such as in the ceiling).
In addition, Kamppi teaches wherein each information signal generator comprises an antenna configured as a coil with or without a core, Helmholtz coil, or ring antenna (Page 5 Paragraph 01; the magnetic signal source has been installed in an environment, and can be a coil arrangement, such as a pair of Helmholtz coils, driven by a current).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Dijk and Kamppi because it would improve the heavily attenuated satellite signals in positioning of a device in certain indoor scenarios (Kamppi, Background).

Regarding claims 15, 27 and 30, claims 15, 27 and 30 recites similar features as claim 1, therefore are rejected for at least the same reason as discussed above regarding claim 1.

Regarding claim 17, the combination of Dijk/Kamppi/Murdoch teaches all of the limitations of claim 15, as described above.  Further, Kamppi teaches wherein the information extractor is configured to cyclically detect, in a detection mode, a superposition of the earth's magnetic field with an artificial magnetic field, and to extract, upon detection of the superposition of the earth's magnetic field with the artificial magnetic field, that information with which the magnetic field is modulated (Page 53 Paragraph 02; The curves 100-102 represent three vector components (x,y,z) of a 3-axis (triaxial) magnetometer. All of them exhibit a periodic pattern that 

Regarding claim 18, the combination of Dijk/Kamppi/Murdoch teaches all of the limitations of claim 15, as described above.  Further, Kamppi teaches wherein the information extractor is configured to cyclically detect, in a detection mode, a superposition of the earth's magnetic field with an artificial magnetic field, and, upon detection of the superposition of the earth's magnetic field with the artificial magnetic field, with which the artificial magnetic field is modulated, and to subsequently extract the information with which the magnetic field is modulated (Page 53 Paragraph 02; The curves 100-102 represent three vector components (x,y,z) of a 3-axis (triaxial) magnetometer. All of them exhibit a periodic pattern that is a result of changes in the magnetometer's alignment relative to the Earth's magnetic field. A s a result of the walking movement, the angle between the Earth's magnetic field and the three axes of the magnetometer changes and thus, each of the magnetometer axes detects a varying magnetic field).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Dijk and Kamppi because it would improve the heavily attenuated satellite signals in positioning of a device in certain indoor scenarios (Kamppi, Background).
In addition, Murdoch teaches to switch to a scanning mode and to synchronize itself, during the scanning mode, to a preamble (Col 9 Lines 5-16; method of modulation used for the actuation control function may be frequency shift keying (FSK) or phase shift keying (PSK). For 

Regarding claim 19, the combination of Dijk/Kamppi/Murdoch teaches all of the limitations of claim 15, as described above.  Further, Turner teaches wherein the data interface comprises an optical transmitter and the high-frequency electromagnetic wave interface is an optical link, or the data interface comprises a radio transmitter and the high-frequency electromagnetic wave interface is a radio link (Page 4 Paragraph 03; a magnetic signal is detected at a device for which is a positioning device that is configured to determine its position, the position may be provided to another apparatus for further processing, said device may be a mobile phone.  Page 43 Paragraph 01; cellular communication or a combination of WiFi and cellular beacons could be used for determination of location of the device such as the mobile phone.  The mobile phone communicates with the mobile device via cellular network, which is done via radio link).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Dijk and Kamppi because it would improve the heavily attenuated satellite signals in positioning of a device in certain indoor scenarios (Kamppi, Background).

wherein the data interface is configured such that the message comprises the information with which the signal is modulated and an ID of the mobile device (Figure 1 and Paragraphs 0035 and 0040; when plurality of tags are present, the request signal [from base station which is the information signal generator] may also be encoded with an identifier of the tag to be queried signal, using any existing modulation techniques.  Paragraphs 0032, 0035 and 0065; the tags respond by encoding or modulating their identity in a suitable way into the signal, such that the base station can separate the coded signals received from various tags at the same time).
In addition, Kamppi teaches information signal generator modulates the magnetic field (Page 7 Paragraph 05; the base station generated and detected magnetic signal; modulated with information such as coordinate values or magnetic signal source identifier).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Dijk and Kamppi because it would improve the heavily attenuated satellite signals in positioning of a device in certain indoor scenarios (Kamppi, Background).

Regarding claim 21, the combination of Dijk/Kamppi/Murdoch teaches all of the limitations of claim 15, as described above.  In addition, Kamppi teaches wherein the mobile device is a mobile phone, a portable computer, a portable multimedia reproduction device or a game console (Page 4 Paragraph  03; an example of said device is a hand-held electronic device, for instance a mobile phone, or a mobile navigation unit).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Dijk and Kamppi because it would improve the heavily attenuated satellite signals in positioning of a device in certain indoor scenarios (Kamppi, Background).

wherein the data interface uses an activable link and is configured to temporarily store the information with which the signal is modulated while the link is not activated (Paragraphs 0040, 0042 and 0065; tags responds the acoustic request signal with a response signal, with information can be encoded or modulated into the response signal.  Thus when the request is received, the tag respond with response message modulated with information, and when the request is not received, the tag stores the information and signal).
In addition, Kamppi teaches magnetic field is modulated (Page 7 Paragraph 05; generated and detected magnetic signal; modulated with information such as coordinate values or magnetic signal source identifier).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Dijk and Kamppi because it would improve the heavily attenuated satellite signals in positioning of a device in certain indoor scenarios (Kamppi, Background).

Regarding claim 24, the combination of Dijk/Kamppi/Murdoch teaches all of the limitations of claims 1 and 18, as described above.  Claim 18 recites a system of an infrastructure system as claimed in claim 1 (Please refer above regarding claim rejections for claim 1) and of a mobile device as claimed in claim 18 (Please refer above regarding claim rejections for claim 18).


Regarding claims 34, 35 and 36, the combination of Dijk/Kamppi/Murdoch teaches all of the limitations of claims 15, 25 and 26, as described above.  In addition, Kamppi teaches wherein the modulation frequency is lower than 50 Hz (Page 44 Paragraph 04 – Page 45 Paragraph 01; the set of Helmholtz coils generates magnetic field comprises two coils which are 

Regarding claims 37, 39, 40, 42 and 43 the combination of Dijk/Kamppi/Murdoch teaches all of the limitations of claims 1, 12, 15, 26 and 27, as described above.  Further, Kamppi teaches wherein the bitrate of the information (Page 54 Paragraph 03; The magnetic signal can for instance be detected from the measurement curve 102, which represents the measurement data provided by the magnetometer 440 to processor 441 of apparatus 4 in Fig. 2b and by magnetometer 54 to multi-purpose processor 50 of apparatus 5 in Fig. 2b) , by correlation with a replica of the magnetic signal transmitted by the magnetic gate 82, in this case a 40 Hz sinusoidal signal) and the modulation frequency are lower than 1 kHz (Page 44 Paragraph 04 – Page 45 Paragraph 01; the set of Helmholtz coils generates magnetic field comprises two coils which are fed with current I, wherein current I is a sine wave with a frequency of 40 Hz, to name but an example).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Dijk and Kamppi because it would improve the heavily attenuated satellite signals in positioning of a device in certain indoor scenarios (Kamppi, Background).

Regarding claim 38, the combination of Dijk/Kamppi/Murdoch teaches all of the limitations of claims 1, as described above.  Further, Kamppi teaches wherein the information signal generator is configured such that the modulation frequency (Page 44 Paragraph 04 – Page 45 Paragraph 01; the set of Helmholtz coils generates magnetic field comprises two coils which are fed with current I, wherein current I is a sine wave with a frequency of 40 Hz, to name and the bitrate are lower than 50 Hz (Page 54 Paragraph 03; The magnetic signal can for instance be detected from the measurement curve 102, which represents the measurement data provided by the magnetometer 440 to processor 441 of apparatus 4 in Fig. 2b and by magnetometer 54 to multi-purpose processor 50 of apparatus 5 in Fig. 2b) , by correlation with a replica of the magnetic signal transmitted by the magnetic gate 82, in this case a 40 Hz sinusoidal signal).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Dijk and Kamppi because it would improve the heavily attenuated satellite signals in positioning of a device in certain indoor scenarios (Kamppi, Background).

Regarding claim 41, the combination of Dijk/Kamppi/Murdoch teaches all of the limitations of claims 15, as described above.  Further, Kamppi teaches wherein the information extractor is configured to detect via the magnetic field sensor a magnetic field vector of the magnetic field in three mutually perpendicular spatial directions and to evaluate a direction of the magnetic field to extract the information from the magnetic field (Page 53 Paragraph 02; The curves 100-102 represent three vector components (x,y,z) of a 3-axis (triaxial) magnetometer. All of them exhibit a periodic pattern that is a result of changes in the magnetometer's alignment relative to the Earth's magnetic field. A s a result of the walking movement, the angle between the Earth's magnetic field and the three axes of the magnetometer changes and thus, each of the magnetometer axes detects a varying magnetic field).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Dijk and Kamppi because it would improve the heavily attenuated satellite signals in positioning of a device in certain indoor scenarios (Kamppi, Background).

Regarding claim 45, the combination of Dijk/Kamppi/Murdoch teaches all of the limitations of claims 1, as described above.  Further, Kamppi teaches a first coil guided along a first direction, and a second coil extended in a second direction (Page 6 Paragraph 01; said magnetic signal source is embodied as two coils that are mounted at opposite walls).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Dijk and Kamppi because it would improve the heavily attenuated satellite signals in positioning of a device in certain indoor scenarios (Kamppi, Background).

Regarding claim 46, the combination of Dijk/Kamppi/Murdoch teaches all of the limitations of claims 45, as described above.  Further, Kamppi teaches wherein the first coil is guided along walls, and the second coil is guided along opposite sections of walls (Page 6 Paragraph 01; said magnetic signal source is embodied as two coils that are mounted at opposite walls).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Dijk and Kamppi because it would improve the heavily attenuated satellite signals in positioning of a device in certain indoor scenarios (Kamppi, Background).

Regarding claim 47, the combination of Dijk/Kamppi/Murdoch teaches all of the limitations of claims 15, as described above.  Further, Kamppi teaches an acceleration sensor, wherein the information extractor uses the output signal of the acceleration sensor to continuously correct the magnetic field vector output of the magnetic field sensor with regard to the location of the mobile device in relation to a coordinate reference system (Page 62 Paragraph 05; gravitational acceleration is first removed from the total acceleration vector for all the samples collected within each step. After this, vertical linear acceleration can be calculated by projecting the total linear acceleration along the direction of gravitation. Horizontal acceleration is then given as the total linear acceleration minus the vertical linear acceleration).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.G./Examiner, Art Unit 2647      
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649